HARWOOD, Presiding Judge.
This is an appeal from a judgment of the Hon. Wallace Gibson, a judge of the Tenth Judicial Circuit, rendered in a habeas corpus proceeding, ordering appellant remanded to the custody of the Sheriff of Jefferson County to be delivered to an authorized agent of the State of Tennessee.
The record contains a petition for a writ of habeas corpus, the writ of habeas corpus, the sheriff’s return, and a judgment entry denying the relief sought. There is no transcript of the evidence adduced in the hearing below.
Section 369, Tit. 15, Code of Alabama 1940, provides that in appeals in habeas corpus cases the clerk of the court from which the appeal is taken shall, within thirty days of the date of judgment, forward a transcript of the record and a certificate of appeal, together with a transcript of the evidence and the judge’s ruling thereon, which shall be certified to be correct by the judge or officer hearing the petition. (Italics ours.)
This record is not so certified.
The Attorney General has filed a motion to dismiss this appeal because of this defect. The motion is well taken. Robertson v. State, 263 Ala. 309, 82 So.2d 403; Thomas v. State, 34 Ala.App. 160, 37 So.2d 245; Hughes v. State, 34 Ala.App. 657, 43 So.2d 321.
Appeal dismissed.